DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-18 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. US 2012/0063603 hereinafter referred to as Evans.
	In regards to claim 1, Evans teaches:
“A media distribution system for synchronizing audio/video (AV) data for media playout’
Evans Figure 1 teaches an apparatus including a central server 12 with a virtualized home theatre service which serves devices subscriber premises.  This is equivalent to a media distribution system.
	“the system comprising: a data encoder configured to encode AV data of a plurality of data streams to each have timestamps indexed to a universal timestamp as a time reference for a media distribution network”
	Evans Figure 3 teaches timestamp determination and insertion function 44.  Evans [0033] teaches timestamps inserted for the audio and video streams include absolute playback timestamps and, preferably, transmit timestamps. The absolute playback timestamps indicate absolute times of playback for corresponding points or segments of the audio and video streams.  Evans further teaches in [0044] the transmit timestamps indicate times at which corresponding points or segments of the audio and video streams are transmitted by the virtualized home theater service 14.  The Examiner interprets that the transmit timestamps may be considered to be indexed to the absolute timestamp which may be interpreted as “universal”.
	“and a master controller configured to: control transmission of the plurality of data streams across a plurality of network paths to a plurality of network nodes in the media distribution network”
	The central server 12 and the comprising components may be considered to be a master controller because it performs the function of controlling transmission of a plurality of data streams to a plurality of network nodes, e.g. to multiple subscribers and/or multiple devices within one subscriber premises.
“receive offset delay reports from the plurality of network nodes that indicate respective delays of the plurality of network paths that are calculated based on the timestamps encoded in the respective data streams”
	Evans teaches in paragraph [0068] the video playback component 18 includes a component profile generation function 94 that operates to generate the component profile for the video playback component 18 and provide the component profile for the video playback component 18 to the virtualized home theater service 14. The component profile includes the maximum network delay of the video playback component 18 as calculated by the maximum network delay calculation function 92. In addition, the component profile may include a worst-case internal delay of the video playback component 18, which is preferably a predefined value programmed into or otherwise obtained by the video playback component 18.  Examiner interprets these profiles as offset delay reports because they perform the function of providing the offset information to home theatre service 14 located in the central server 12.
	“calculate, based on the offset delay reports, a system offset delay value based on a
worst case absolute phase offset value due to a longest delay of the plurality of network paths”
	 Evans [0074] teaches the absolute playback timestamps are delayed with respect to the time of transmission by at least the minimum insertion delay provided by the delay calculation function 46. Again, the delay calculation function 46 selects a largest total delay for any of the speaker and video playback components 16 and 18 in the home theater as the minimum insertion delay. The total delay for a home theater component is preferably the maximum network delay for that home theater component plus the worst-case internal delay of the home theater component and, optionally, any additional delay requests from the home theater component.
	“and send a system offset broadcast to each of the plurality of network nodes to set respective buffers therein based on the system offset delay value, such that each of the
plurality of network nodes allocates sufficient memory buffer space to accommodate synching and tuning of the plurality of data streams before the media playout”
	Evans Figure 4-5 and 9 teaches each device has a delay buffer 54 or 76 which is used to delay the stream using the calculated offsets.
In regards to claim 2, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein the master controller is further configured to query each of the plurality of network nodes to receive the respective offset delay reports”
	Evans paragraph [0070] teaches the virtualized home theater service 14 uses any suitable device discovery process to discover the speaker and video playback components 16 and 18.  In paragraph [0071] Evans teaches the speaker component 16-1 next determines the maximum network delay observed by the speaker component 16-1 for data received from the virtualized home theater service 14 of the central server 12 in the manner described above (step 1012).  Evans further teaches in [0071] The speaker component 16-1 then sends the component profile of the speaker component 16-1 to the virtualized home theater service 14 of the central server 12 (step 1014). In a similar manner, the other speaker components, including the speaker component 16-8, determine their maximum network delays (step 1016) and send their component profiles to the virtualized home theater service 14 of the central server 12.  The Examiner interprets the discovery process as a query as claimed because it initiates the sending of the profile (delay report).
	In regards to claim 3, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein the master controller is further configured to adjust a phase of at least one of the plurality of data streams based on the calculated system offset delay value”
	Evans paragraph [0036] teaches the customized multimedia stream creation function 34 is enabled to calculate the absolute playback timestamps for the audio and video streams.  These values determine the phase adjustment.
	In regards to claim 4, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein the master controller is further configured to determine the worst case absolute phase offset value based on a largest absolute phase offset value determined by one of the plurality of network nodes”
	Evans paragraph [0045] teaches an absolute playback timestamp for each of the audio and video streams, where the absolute playback timestamp is the current time plus an amount of time that is greater than or equal to the minimum insertion delay provided by the delay calculation function 46.  Evans [0043] teaches the delay calculation function 46 then determines the largest total delay among the total delays calculated for the speaker and video playback components 16 and 18 and provides the largest total delay to the timestamp determination and insertion function 44 as a minimum insertion delay.  Therefore the minimum insertion delay is based on the node with the worst delay.
	In regards to claim 5, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein each of the plurality of network nodes determines a phase of the AV data included in the data stream received by the respective network node and aligns the phase of the AV data with the time reference to determine a phase offset that is included in the respective offset delay report.
	Evans [0056] the maximum network delay calculation function 70 determines a difference between the current time and the transmit time.  A current time may be considered a time reference.  From Figure 4 this phase difference is included in the profile generation function 72 which is transmitted to the server 12.  This data is used to determine the phase offset and absolute playback timestamps. 
	In regards to claim 6, Evans teaches all the limitations of claim 1 and further teaches:
“wherein the master controller include a processor configured to execute instructions stored in memory to control transmission of the plurality of data streams, calculate the system offset delay value, and send the system offset broadcast to each of the plurality of network nodes to set the respective buffers therein”
	Evans Figure 4-5 and 9 teaches each device has a delay buffer 54 or 76 which is used to delay the stream using the calculated offsets.
	In regards to claim 7, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein the master controller include a processor configured to execute instructions stored in memory to control transmission of the plurality of data streams, calculate the system offset delay value, and send the system offset broadcast to each of the plurality of network nodes to set the respective buffers therein”
	These functions are performed by the virtualized home theatre service 14 located in the central server 12.
	In regards to claim 9, Evans teaches all the limitations of claim 1 and claim 9 contains similar limitations.  Therefore, claim 1 is rejected for similar reasoning as applied to claim 1.
	
	In regards to claim 10, Evans teaches all the limitations of claim 1 and claim 10 contains similar limitations (including claim 9).  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 12, Evans teaches all the limitations of claim 9 and claim 12 contains similar limitations as in claim 2.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 2.
	In regards to claim 13, Evans teaches all the limitations of claim 9 and claim 13 contains similar limitations as in claim 3.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 3.
	In regards to claim 14, Evans teaches all the limitations of claim 9 and claim 14 contains similar limitations as in claim 4.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 4.
	In regards to claim 15, Evans teaches all the limitations of claim 9 and claim 15 contains similar limitations as in claim 5.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 5.
	In regards to claim 16, Evans teaches all the limitations of claim 9 and claim 16 contains similar limitations as in claim 7.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 7.
	In regards to claim 17, Evans teaches all the limitations of claim 1 and claim 17 contains similar limitations.  Therefore, claim 1 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 18, Evans teaches all the limitations of claim 1 and claim 18 contains similar limitations (including claim 17).  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
	In regards to claim 20, Evans teaches all the limitations of claim 17 and claim 20 contains similar limitations as in claim 2.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 2.
	In regards to claim 21, Evans teaches all the limitations of claim 17 and claim 21 contains similar limitations as in claim 3.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 3.
	In regards to claim 22, Evans teaches all the limitations of claim 17 and claim 22 contains similar limitations as in claim 4.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 4.
	In regards to claim 23, Evans teaches all the limitations of claim 17 and claim 23 contains similar limitations as in claim 5.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 5.
	In regards to claim 24, Evans teaches all the limitations of claim 17 and claim 24 contains similar limitations as in claim 7.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of DeFrance 2008/0186906 hereinafter referred to as DeFrance.
	In regards to claim 8, Evans teaches all the limitations of claim 1 and further teaches:
	“wherein the universal timestamp comprises a precision time protocol (PTP) timestamp”
	DeFrance teaches in paragraph [0012] the precision of this synchronization depends on
the time precision of the sampling operations of the counter values. This time precision itself
depends on the instant of transmission or of reception of a PTP message, which is defined by a
time marker (or “PTP timestamp point") determined by the station concerned (master or slave).
It would have been obvious for a person with ordinary skill in the art before the invention was
effectively filed to have modified Thiems/Evans in view of DeFrance to have included the
features of “wherein the universal timestamp comprises a precision time protocol (PTP) timestamp” to enhance the accuracy of the synchronization of the clocks in the wireless networks offering IP access (DeFrance paragraph [0015]).
	In regards to claim 11, Evans teaches all the limitations of claim 10 and claim 11 contains similar limitations as in claim 8.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 8.
	In regards to claim 19, Evans teaches all the limitations of claim 18 and claim 19 contains similar limitations as in claim 8.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422